The facts are meager and unusual. No evidence is found indicating that property was taken from the service station save a statement from the officer who testified: "I did not recover any of the property that was said to have been taken there."
The case was carefully considered at the time the appellant's motion for rehearing was granted, and we believe that under the peculiar facts the special requested charge upon the intent of appellant at the time of taking the pocket book and three dollars should have been given.
Our view upon this matter remains the same.
The State's motion for rehearing is overruled.